                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                                 Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean
Klempf Revocable Trust, a
Florida Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of
the Laura Jean Klempf Revocable
Trust, et al.,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                    Counterclaim Defendants.




ACTIVE 11662227.1                              1
                NOTICE OF TELEPHONIC STATUS CONFERENCE
                           BY SPECIAL MASTER

        PLEASE TAKE NOTICE that this cause is scheduled for a telephonic status

conference on Saturday, February 8, 2020, at 10:00 a.m., to discuss:

        1.          deposition scheduling;

        2.          other matters to assist the parties with their discovery.

        Sixty (60) minutes have been reserved for this conference. The call-in

number for the conference is 1-855-633-2040, and the participant code is

2656986#.

        DATE: February 3, 2020

                                               /s/Michael G. Tanner
                                               Michael G. Tanner
                                               Special Master

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February, 2020, I
electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
system which will send a notice of electronic filing to all CM/ECF participants.

                                               /s/Michael G. Tanner
                                               Michael G. Tanner
                                               mtanner@Gunster.com
                                               Gunster, Yoakley & Stewart, P.A.
                                               225 Water Street, Suite 1750
                                               Jacksonville, Florida 32202
                                               Telephone: (904) 354-1980
                                               Facsimile: (904) 354-2170

                                               Special Master


ACTIVE 11662227.1                                 2
